 KENOSHA LIQUOR COMPANY189IT IS FURTHER ORDERED that this proceeding be remandedto theRegionalDirector for the Sixteenth Region for the purposeof conductinga new electionat such timeas hedeems that thecircumstancespermit a free choice of a bargaining repre-sentative.Chairman Herzog and Member Murdock took no part in theconsideration of the above Supplemental Decision and Order.KENOSHA LIQUOR COMPANY; METROR-K, INCORPORATED;MATAGRANO'S, INC.; A & K BEVERAGES, INC.; SAMGEROLMO d/b/a GEROLMO WHOLESALE BEVERAGECOMPANY; RACINE BEVERAGE COMPANY, INC.andIN-TERNATIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLING WORKERS OFAMERICA, CIO,Petitioner.Cases Nos.13-RC-3132, 13-RC-3133, 13-RC-3134,13-RC-3135, 13-RC-3136, and 13-RC-3137. April 17, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, separate hearings were held ineach of the above listed cases before Virginia M. McElroy,hearing officer. The hearing officer's rulings made at thehearings are free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casesto a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in these cases' the Board finds:1.The Employers, Kenosha Liquor Company, A & KBever-ages, Inc., and Racine BeverageCompany, Inc., all of whichare wholesale distributors of alcoholic beverages in Kenosha,Racine, and Walworth counties, Wisconsin, are engaged in com-merce within the meaning of the Act.2Metro R-K, Incorporated, Matagrano's, Inc., and GerolmoWholesale Beverage Company are also wholesale distributorsofalcoholic beverages. All three sell only in Wisconsin.Metro R-K's total annual purchases are approximately $760,000of which 25-30 percent is for goods received from outside theState of Wisconsin. Eighty percent of Metro R-K's purchasesconsist of nationally advertised brands of liquor produced byHiram Walker, Schenley Distilleries, and Stitzel Weller Distil-leries. $ Metro R-K sells these brands only in Kenosha, Racine,1 The Board has considered these 6 cases together because in all of them 1 or more of theparties,including the Petitioner,urge that the appropriate unit is a single unit comprisingcertain employees of all 6 Employers.2 Federal Dairy Co.. Inc., 91 NLRB 638.SAil purchases of Hiram Walker products and an undisclosed percentage of the purchases ofSchenley products-are reflected in the$190,000-$228,000 paid for produce shipped directly to104 NLRB No. 5. 190DECISIONS OF NATIONAL LABOR-RELATIONS BOARDandWalworth counties and no other wholesaler sells thesebrands in those counties. The record does not establish, how-ever, whether this selling practice results from agreementsbetween Metro R-K and the three distillers.4Matagrano's annual purchases approximate $500,000 andGerolmo's $220,000, of which not more than $125,000 and$176,000, respectively, represent goods shipped directly tothese wholesalers from outside the State. Nationally advertisedbrands sold by these wholesalers are Glenmore whiskies,Fleischmann whiskies, and Petriwines.6 These two wholesalershave oral understandings with Glenmore Distilleries wherebyMatagrano's sells Glenmore products only in Kenosha county,Gerolmo only in Racine county, and Glenmore agrees not tofurnish its products to any other wholesalers in Kenosha orRacine counties. Matagrano's is the onlydistributor of Fleisch-mann 6 and Petri products in Kenosha county, and Gerolmo is theonly distributor of these products in Racine, but the record doesnot establish that this results from agreements between eitherof these two wholesalers and Fleischmann. There is such anoral understanding, however, between Gerolmo and Petri andpresumably, therefore, one between Matagrano's and Petri,although the record does not establish the latter.Metro R-K, Matagrano's, and Gerolmo have no outflow; theirindividual inflow, direct and indirect, is not sufficient to war-rant our assertion of jurisdiction over any of the three.? More-over, the record affords no basis for finding that the businessof any of these three wholesalers is an integral part of amultistate enterprise. In the absence of evidence of any controlover the business of the wholesalers by any of the variousproducers whose products they distribute, the arrangementsbetween them for exclusivesales territoriesdo not establisha degree of integration sufficient to warrant the exercise ofthe petition in these three cases.2.The labor organizations involved claim to represent cer-tain employees of the Employers.Metro R-K fromoutside the State.The remainderof the Schenleyproducts and all of theStitzelWellerproductsare purchasedby Metro R-K from MetropolitanLiquor,a wholesalerinMilwaukee.Although Metropolitan and MetroR-K have some owners in common,they areindependent companies.4Metro R-K's warehouse foreman, theonlywitness testifying as to its business, on directexaminationstated thatthere were oral understandings,terminable atwill,between Metro andthe 3 distillers that Metro wouldsell their productsonly in the3 named counties and that thedistillerswould notfurnish theirproductsto any otherwholesaler in that area.However, oncross-examination it appearedthat thewitness didnot havepersonal knowledge of the existenceof such agreements.SApproximately 40 percent of Matagrano's total purchasesconsist of these 3 brands. Therecord does not disclose what percentageof Gerolmo's purchasesare of thesebrands.6 Matagrano's does not purchase Fleischmanwhiskiesfrom the distiller but from the EdesonDistributors in Milwaukee.7 Because of our finding in paragraph 4, infra. that a multiemployer unit is not appropriate,assertionof jurisdictionmust be groundedon the factsas to the individualMoyer and not onthe combinedtotals ofinterstate transactions of the six employers wnose employees thePetitioner seeks to represent.Ben Franklin Stores,94 NLRB 779. KENOSHA LIQUOR COMPANY1913.A question affecting commerce exists concerning therepresentation of employees of Kenosha, A & K, and Racinewithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4.The Petitioner seeks to represent the salesmen employedby all liquor wholesalers, six in number, in Kenosha, Racine,or Walworthcounties,in any unit or units which the Board mayfind appropriate. It prefers a single multiemployer unit. TheIntervenor- -Liquor Salesmen, Bottle and Beverage EmployeesUnion,Local 80, Distillery, Rectifying and Wine WorkersInternational Union, AFL--contends that only a multiemployerunit can be appropriate.9 Racine Beverage Company also prefersamultiemployer unit. Gerolmo, A & K, and Kenosha preferseparate units for the salesmen of each individual employer.Matagrano's and Metro R-K take no position as to the appro-priate unit.There is no history of collective bargaining on a multiem-ployer or any other basis with regardtothe salesmen of MetroR-K, Gerolmo, or Matagrano's.Kenosha, A & K, and Racine were members of the WisconsinWholesale Liquor Dealers Association which sometime in theperiod between 1941 and 1946 or 1947 negotiated an agreementor agreements covering salesmen employed by Kenosha, A& K,Racine, and four other liquor wholesalers in the Kenosha-Racine area which are no longer in that business there.10There is no evidence tending to show any bargaining on a multi-employer basis with regard to the salesmen of these companiesor any other companies in the Kenosha-Racine area laterthan 1946 or 1947.11In view of this history and the conflicting positions of thevarious parties with respect to a multiemployer unit, we findthat such a unit is not appropriate. Accordingly we find threeseparate units to be appropriate within the- meaning of Section9 (b) of the Act, consisting respectively of the salesmen ofKenosha Liquor Company at Kenosha, Wisconsin, Racine Bever-age Company, Inc., and A & K Beverages, Inc., at Racine,Wisconsin, excluding all other employees of these Employersand all supervisors as defined in the Act.9Local80has no showing of interest with respect to the employees of Gerolmo and Matagrano's.10 The 1941agreement,theonlylin evidence,is a supplemental agreementto which Local 80and both the Wisconsin WholesaleLiquor DealersAssociationsand each of the 7 named em-ployerswere parties.It refers to a previous agreement,apparently between the same parties,executedin 1937.11 The WisconsinWholesale Liquor Dealers Association is no longer in existence. At thepresent time there is an organization knownas theWisconsinWine and Spirits Institute which,although in some respects a successor to theWisconsin WholesaleLiquor Dealers Association,has never negotiatedany contractscovering any employeesof liquorwholesalers in theKenosha-Racine area.Although the liquorwholesalers and the beer distributors of this areahaveappointed a committee to representthem jointlyin negotiationswith the Racine andKenosha locals of the International Brotherhood of Teamsters,whichrepresentthe truck-drivers employed by these dealers,this fact does not initself establishthe appropriatenessof a multiemployerunit for theemployees here involved.Joseph E.Seagram & Sons,Inc., 101NLRB 101. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED thatthe petitions in Metro R-K,Incorporated,13-RC-3133;Matagrano's, Inc., 13-RC-3134; andGerolmo WholesaleBeverageCompany, 13-RC-3136,be, andthey herebyare, dismissed.[Text of Direction of Elections omitted from publication.]FRANKLIN TANNING COMPANYandINTERNATIONAL FURAND LEATHER WORKERS UNION OF THE UNITED STATESAND CANADA, Petitioner. Case No. 6-RC-1108. April 17,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Emil E. Narick,hearing officer., The hearing officer's' rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with thiscase to athree -member panel [ChairmanHerzogand Members Murdockand Peterson].Upon the entire record in this case., the Board finds:1.The Employer is engaged in commerce within themeaningof the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.The Employer and the Intervenor2 move to dismiss contending,inter alia, that District 3 and District Council 3 of the Peti-tioner, both encompassing the same geographicalarea, consti-tute a single entity, and that District 3 is a labororganization,having an interest in the employees sought, which has notcomplied with Section 9 (f), (g), and (h) of the Act.3 The Peti-tioner, in opposing the motion to dismiss, contends that DistrictI Theoriginal hearing was held onJuly 28, 1952.On December10 and 11,1952,a secondhearing was held pursuant to an order to reopen to obtain additional evidence on the status andactivities of District 3 and Curwensville Organizing Committee as labor organizations, andwith regard to the extent of their respective interests in the employees sought by the Petitioner.2 United Leather Workers, Local No. 31, Congress of Industrial Organizations.sinmoving to dismiss, the Employer and the Intervenor further contend that (1) the non-complying Curwensville Organizing Committee is a labor organization having an interest inthe employees sought and must,therefore,comply;(2) the Petitioner's president,althoughhaving filed a non-Communist affidavit,did so fraudulently,and is in fact in accord andsympathywith the aimsand purposes of the Communist Party,so that Petitioner is not in fullcompliance;and (3) that District Director Woolis is an officer of the International and that theBoard,pursuant to its Rules and Regulations,should conduct an investigation to determinewhether the Petitioner failed to designate the alleged office in its constitution so as to circum-vent the filing requirements of the Act. We find no merit in(1) and(2) for the reasons assignedin United Tanners, Inc., 103 NLRB 760, wheresimilar contentions were raisedwithregard to alocal organizing committee and to thepresidentof thesame petitioner as in the case at bar.We also find that contention (3) is without merit for the reason that the question of whether aunion has failed to identify all of its officers is not litigable.Sunbeam Corporation,93 NLRB104 NLRB No. 11.